 1 DAVID W. DRATMAN
   Attorney at Law
 2 State Bar No. 78764
   1007 7th Street, Suite 305
 3 Sacramento, California 95814
   Telephone: (916) 443-2000
 4 Facsimile: (916) 443-0989
   Email: dwdratman@aol.com
 5
   Attorney for Defendant
 6 PEDRO GARCIA

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0209 WBS
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           [PROPOSED] FINDINGS AND ORDER
13   PEDRO GARCIA,                                      DATE: January 13, 2020
                                                        TIME: 9:00 a.m.
14                               Defendant.             COURT: Hon. William B. Shubb
15

16                                              STIPULATION

17          Plaintiff, United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.     By previous order, this matter was set for status on January 13, 2020; and time for

20 computation under the Speedy Trial Act was excluded until that date.
21          2.     By this stipulation, defendant now seeks to continue the status conference until March 23,

22 2020 at 9:00 a.m. in Courtroom 5 (WBS) and to exclude time between January 13, 2020 and March 23,

23 2020, under Local Code T4, to which the government stipulates.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The discovery currently associated with this case consists of 864 numbered pages,

26          which includes investigative reports and related documents, photographs; and, video and audio

27          recordings to defense counsel.

28                 b)      Counsel for defendant desires additional time to consult with his client, to conduct

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          investigation, and to receive additional discovery and to review the discovery in this matter. Mr.

 2          Garcia was ordered as a condition of his release to participate in the substance abuse program at

 3          Wellspace inpatient facility for a minimum of 90 days. Counsel for defendant has not seen his

 4          client since he has been at the Wellspace facility to review the discovery that has been provided.

 5                 c)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of January 13, 2020 to March 23,

14          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22

23 Dated: January 6, 2020                                     MCGREGOR W. SCOTT
                                                              United States Attorney
24
                                                              /s/ QUINN HOCHHALTER
25                                                            QUINN HOCHHALTER
                                                              Assistant United States Attorney
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 Dated: January 6, 2020                           /s/ DAVID W. DRATMAN
                                                    DAVID W. DRATMAN
 2                                                  Attorney for Defendant
 3                                                  PEDRO GARCIA

 4
                                        FINDINGS AND ORDER
 5
          IT IS SO FOUND AND ORDERED.
 6
          Dated: January 7, 2020
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
